Title: From George Washington to Gouverneur Morris, 19 June 1794
From: Washington, George
To: Morris, Gouverneur


               (Private)
               My dear Sir,Baltimore June 19th 1794.
               The difficulty (under existing circumstances) of knowing what to write to you, had determined me to write nothing, but to let the matter rest altogether upon the public communications from the Secretary of State.
               Coming to this place, however, (on a flying visit to Mount Vernon) and finding the Vessel on which Mr Monroe is on board had not left the River, I have so far departed from my determination, as to be seated in order to assure you that my confidence in, and friendship & regard for you remains undiminished.
               To time, and your own observations, if you should return immediately to this Country, I commit the rest; & it will be nothing new to assure you that I am always and very sincerely Yours affectionately
               
                  Go: Washington
               
            